- 362 -
                       Nebraska A dvance Sheets
                        291 Nebraska R eports
                            STATE v. CRAWFORD
                             Cite as 291 Neb. 362




                   State of Nebraska, appellee, v.
                   Jamey M. Crawford, appellant.
                                ___ N.W.2d ___

                      Filed July 17, 2015.    No. S-14-338.

 1.	 Judgments: Jurisdiction: Appeal and Error. A jurisdictional question
      which does not involve a factual dispute is determined by an appellate
      court as a matter of law, which requires the appellate court to reach a
      conclusion independent from the lower court’s decision.
 2.	 Postconviction: Proof: Appeal and Error. A defendant requesting
      postconviction relief must establish the basis for such relief, and the
      findings of the district court will not be disturbed unless they are
      clearly erroneous.
 3.	 Limitations of Actions: Pleadings: Waiver. A statute of limitations
      does not operate by its own force as a bar, but, rather, operates as
      a defense to be pled by the party relying upon it and is waived if
      not pled.
 4.	 Limitations of Actions. A typical statute of limitations specifies only
      that an action must be commenced within a specified time period.
 5.	 Postconviction: Limitations of Actions: Jurisdiction. The 1-year
      period of limitation set forth in Neb. Rev. Stat. § 29-3001(4) (Cum.
      Supp. 2014) is not a jurisdictional requirement and instead is in the
      nature of a statute of limitations.	
 6.	 Postconviction: Constitutional Law: Proof. In a motion for postcon-
      viction relief, the defendant must allege facts which, if proved, consti-
      tute a denial or violation of his or her rights under the U.S. or Nebraska
      Constitution, causing the judgment against the defendant to be void
      or voidable.
  7.	 ____: ____: ____. A court must grant an evidentiary hearing to resolve
      the claims in a postconviction motion when the motion contains fac-
      tual allegations which, if proved, constitute an infringement of the
      defend­ant’s rights under the Nebraska or federal Constitution.
 8.	 Postconviction: Appeal and Error. If a postconviction motion alleges
      only conclusions of fact or law, or if the records and files in the case
                                     - 363 -
                       Nebraska A dvance Sheets
                        291 Nebraska R eports
                             STATE v. CRAWFORD
                              Cite as 291 Neb. 362

     affirmatively show that the defendant is entitled to no relief, the court
     is not required to grant an evidentiary hearing.
 9.	 Constitutional Law: Effectiveness of Counsel. A proper ineffective
     assistance of counsel claim alleges a violation of the fundamental con-
     stitutional right to a fair trial.
10.	 Effectiveness of Counsel: Proof: Appeal and Error. To prevail on a
     claim of ineffective assistance of counsel under Strickland v. Washington,
     466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the defendant
     must show that his or her counsel’s performance was deficient and that
     this deficient performance actually prejudiced the defendant’s defense. A
     court may address the two prongs of this test, deficient performance and
     prejudice, in either order.
11.	 Effectiveness of Counsel: Pleas: Proof. To show prejudice when the
     alleged ineffective assistance relates to the entry of a plea, the defendant
     must show that there is a reasonable probability that, but for counsel’s
     errors, he or she would not have entered the plea and would have
     insisted on going to trial.
12.	 Constitutional Law: Right to Counsel: Effectiveness of Counsel:
     Time: Appeal and Error. A defendant does not have a constitutional
     right to counsel beyond the conclusion of his or her direct appeal,
     and therefore, he or she cannot be deprived of effective assistance of
     counsel based on the failure of counsel to timely file a petition for fur-
     ther review.

   Appeal from the District Court for Dodge County: Geoffrey
C. H all, Judge. Affirmed.

   Nicholas E. Wurth, of Law Offices of Nicholas E. Wurth,
P.C., for appellant.

  Jon Bruning, Attorney General, and Stacy M. Foust for
appellee.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
and Miller-Lerman, JJ.

   Miller-Lerman, J.
                  NATURE OF CASE
   Jamey M. Crawford appeals the order of the district court
for Dodge County which denied his motion for postconviction
                               - 364 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                        STATE v. CRAWFORD
                         Cite as 291 Neb. 362

relief on the merits after an evidentiary hearing. As an initial
matter, the State argues on appeal that although the issue was
not raised in the district court, Crawford’s motion should
have been dismissed as untimely pursuant to the 1-year
period of limitation set forth in Neb. Rev. Stat. § 29-3001(4)
(Cum. Supp. 2014) of the postconviction act. We conclude
that the 1-year period of limitation is an affirmative defense
and that the State waived the defense when it failed to raise it
in the district court. With respect to the merits, we affirm the
district court’s denial of Crawford’s motion for postconvic-
tion relief.

                   STATEMENT OF FACTS
   In 2011, Crawford pled guilty to possession of a controlled
substance and was found to be a habitual criminal. The district
court for Dodge County sentenced Crawford to imprisonment
for 10 to 15 years. The Nebraska Court of Appeals affirmed
Crawford’s conviction and sentence. State v. Crawford, No.
A-11-645, 2011 WL 399888 (Neb. App. Feb. 7, 2012) (selected
for posting to court Web site). Crawford did not petition this
court for further review, and therefore, the Court of Appeals
filed its mandate on March 14, 2012.
   On March 27, 2013, Crawford filed a pro se motion for
postconviction relief in which he raised various claims. The
State responded to Crawford’s pro se motion by arguing the
merits of Crawford’s claims. In its response, the State did not
raise the issue whether Crawford’s motion was timely under
§ 29-3001(4).
   The district court thereafter appointed postconviction coun-
sel, who filed an amended motion. In the amended motion,
Crawford stated that his counsel on direct appeal was different
from his trial counsel and that he received ineffective assist­
ance of appellate counsel in various respects.
   Among Crawford’s claims of ineffective assistance of
appellate counsel was an assertion that “appellate counsel
failed to assign as error, trial counsel’s failure to file a motion
                              - 365 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. CRAWFORD
                        Cite as 291 Neb. 362

to withdraw [Crawford’s] guilty plea after it was made obvi-
ous that [Crawford] wished to do so.” Crawford asserted that
he entered the guilty plea because he was led to believe that
he would be eligible to participate in a drug court program.
However, Crawford alleged, trial counsel failed to advise
him that he would not be eligible for drug court if he was
found to be a habitual criminal. He further claimed that he
likely would have been allowed to withdraw his plea prior to
sentencing, because the misunderstanding regarding eligibil-
ity for drug court would have been a fair and just basis to
allow withdrawal.
   Crawford also claimed that in December 2011, during the
pendency of his direct appeal, appellate counsel informed him
that counsel would be unable to continue representing him.
Crawford claimed that counsel never filed a motion to with-
draw as counsel and that, as a result, Crawford “was uncertain
of whether he was represented by counsel or not” when the
Court of Appeals affirmed his conviction on February 7, 2012,
and he was without an attorney to petition this court for further
review. Crawford claimed that he would have sought further
review but that the time for filing a petition for further review
had expired before he learned no substitute appellate counsel
had been appointed.
   After an evidentiary hearing on Crawford’s motion for post-
conviction relief, the district court denied Crawford’s claims
on their merits. With regard to the claim regarding withdrawal
of the plea on the basis that Crawford was not informed he
was not eligible for drug court, the court stated that it was
apparent on the record Crawford knew before entering his
plea there was a possibility that he would not be admitted into
drug court and that Crawford confirmed to the trial court he
understood admission into drug court was not part of the plea
agreement. The court further stated that the record showed that
Crawford was aware of the potential sentence if he was found
to be a habitual criminal.
                              - 366 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. CRAWFORD
                        Cite as 291 Neb. 362

   With regard to appellate counsel’s withdrawal during the
pendency of the direct appeal, the court found that Crawford
was not prejudiced by counsel’s withdrawal. The court noted
that although Crawford was informed of appellate counsel’s
withdrawal in December 2011, Crawford did not file a request
for appointment of appellate counsel until August 2012, at
which time, the request was denied because there was no
appeal pending.
   The district court did not on its own motion raise an issue
whether Crawford’s postconviction motion was timely under
§ 29-3001(4), nor did the court address the issue in its order
denying relief.
   Crawford appeals the denial of his postconviction motion.

                  ASSIGNMENTS OF ERROR
   Crawford claims, restated, that the district court erred in
denying his claims that he received ineffective assistance of
counsel when (1) appellate counsel failed to assign error to
trial counsel’s failure to move to withdraw the plea and (2)
appellate counsel failed to ensure that Crawford received sub-
stitute appellate counsel. Crawford also claims that he should
be granted postconviction relief “due to the plain error that per-
meates the record.” The State asserts that denial of Crawford’s
motion was correct, either because the motion for postcon­
viction was not timely filed or because it lacked merit.

                  STANDARDS OF REVIEW
   [1] A jurisdictional question which does not involve a fac-
tual dispute is determined by an appellate court as a matter of
law, which requires the appellate court to reach a conclusion
independent from the lower court’s decision. State v. Alfredson,
287 Neb. 477, 842 N.W.2d 815 (2014).
   [2] A defendant requesting postconviction relief must estab-
lish the basis for such relief, and the findings of the district
court will not be disturbed unless they are clearly erroneous.
State v. Branch, 290 Neb. 523, 860 N.W.2d 712 (2015).
                              - 367 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. CRAWFORD
                        Cite as 291 Neb. 362

                             ANALYSIS
Limitation Period Under § 29-3001(4) Is an
Affirmative Defense, and the State Waived
the Issue When It Failed to Raise the
Defense in the District Court.
    We note as an initial matter that the State argues that
rather than addressing the merits of Crawford’s postconviction
motion, the district court should have dismissed Crawford’s
motion on the basis that it was untimely pursuant to the 1-year
period of limitation set forth in § 29-3001(4). Although nei-
ther the State nor the district court raised the issue below, the
State argues that the timely filing of the postconviction motion
is a jurisdictional requirement and that therefore, because
the district court lacked jurisdiction to consider the merits of
Crawford’s motion, this court consequently lacks jurisdiction
over this appeal. We conclude that the period of limitation is
not a jurisdictional requirement and that instead, it is in the
nature of an affirmative defense which the State waived when
it failed to raise the defense in the district court.
    The time limitation on filing a postconviction action is set
forth in § 29-3001(4) of the postconviction act as follows:
       A one-year period of limitation shall apply to the filing
       of a verified motion for postconviction relief. The one-
       year limitation period shall run from the later of:
          (a) The date the judgment of conviction became final
       by the conclusion of a direct appeal or the expiration of
       the time for filing a direct appeal;
          (b) The date on which the factual predicate of the
       constitutional claim or claims alleged could have been
       discovered through the exercise of due diligence;
          (c) The date on which an impediment created by state
       action, in violation of the Constitution of the United
       States or the Constitution of Nebraska or any law of this
       state, is removed, if the prisoner was prevented from fil-
       ing a verified motion by such state action;
          (d) The date on which a constitutional claim asserted
       was initially recognized by the Supreme Court of the
                              - 368 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. CRAWFORD
                        Cite as 291 Neb. 362

      United States or the Nebraska Supreme Court, if the
      newly recognized right has been made applicable retro-
      actively to cases on postconviction collateral review; or
         (e) August 27, 2011.
   The State argues that the timeliness issue goes to subject
matter jurisdiction and that we should resolve this appeal
based on Crawford’s alleged failure to timely file his motion,
because lack of subject matter jurisdiction may be raised at
any time by any party or by the court sua sponte. See Davis
v. Choctaw Constr., 280 Neb. 714, 789 N.W.2d 698 (2010).
If timely filing is a jurisdictional requirement, this court can
and must consider the issue, whether or not the issue was
raised before or decided by the court below. See Breci v. St.
Paul Mercury Ins. Co., 288 Neb. 626, 849 N.W.2d 523 (2014)
(before reaching legal issues presented for review, it is duty of
appellate court to determine whether it has jurisdiction over
matter before it).
   The State alternatively argues that even if the failure to
timely file for postconviction relief does not deprive the courts
of jurisdiction, then the denial of Crawford’s motion should
still be affirmed on the basis that the motion was not timely
filed under the terms of the statute. See § 29-3001(4). In sup-
port of this argument, the State cites State v. Smith, 286 Neb.
77, 834 N.W.2d 799 (2013), in which this court affirmed
the district court’s order denying a motion for postconvic-
tion relief without an evidentiary hearing because the motion
was not filed within the 1-year limitation period set forth in
§ 29-3001(4).
   In Smith, supra, we affirmed the district court’s order deny-
ing postconviction relief for failure to comply with the 1-year
limitation, but we did not state that the failure deprived the
district court of jurisdiction and we did not dismiss the appeal
for lack of jurisdiction. In Smith, we did not explicitly discuss
whether the 1-year limitation was a jurisdictional require-
ment. In contrast to the present case, in Smith, the limita-
tion issue was raised below and the district court denied the
motion on the basis of the statute’s time limitation. As such, it
                               - 369 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                        STATE v. CRAWFORD
                         Cite as 291 Neb. 362

was appropriate for this court to consider the issue on appeal
whether or not it was a jurisdictional issue. Therefore, Smith
does not answer the question presented in this case: whether
the time limitation in § 29-3001(4) is a jurisdictional require-
ment that must be considered by this court or whether the State
waived the issue when it failed to raise it as a defense in the
district court.
   [3] We discussed the distinction between statutorily pre-
scribed time periods that are jurisdictional requirements and
those that are in the nature of a statute of limitations in In re
Estate of Hockemeier, 280 Neb. 420, 786 N.W.2d 680 (2010).
We noted that while an appellate court can and must consider
an alleged failure to meet a time requirement that is a jurisdic-
tional requirement, the failure to satisfy a statute of limitations
cannot be raised for the first time on appeal. We stated that
“[t]his is so because a statute of limitations does not operate
by its own force as a bar, but, rather, operates as a defense to
be pled by the party relying upon it and is waived if not pled.”
Id. at 424, 786 N.W.2d at 684. Therefore, if the 1-year period
of limitation in § 29-3001(4) is a jurisdictional requirement,
we must consider whether Crawford met the requirement; if
instead, it is in the nature of a statute of limitations, then the
State may not raise the issue for the first time in this appeal,
because the State waived the defense when it failed to raise it
in the district court.
   [4] At issue in In re Estate of Hockemeier was a 60-day
period set forth in Neb. Rev. Stat. § 30-2488(a) (Reissue 2008),
during which period a claimant must file a petition or com-
mence a proceeding to challenge a personal representative’s
disallowance of a claim against an estate. We stated that “[a]
typical statute of limitations specifies only that an action must
be commenced within a specified time period.” In re Estate of
Hockemeier, 280 Neb. at 424, 786 N.W.2d at 684. We noted
that the language of § 30-2488(a) was unlike the language of
a typical statute of limitations (which can be waived) because
§ 30-2488(a) not only specified a time period, it also specified
the consequences of an untimely filing when it clearly and
                              - 370 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. CRAWFORD
                        Cite as 291 Neb. 362

expressly stated that a claim was barred if the claimant failed
to act within the statutory period. We noted that the statute was
self-executing and that if the time requirement was not met, the
claim was barred by operation of law. We therefore concluded
in In re Estate of Hockemeier that “the filing of a petition for
judicial allowance of the claim within the 60-day period speci-
fied in § 30-2488(a) is a jurisdictional requirement.” 280 Neb.
at 425, 786 N.W.2d at 685.
   [5] Applying the reasoning of In re Estate of Hockemeier to
the present case, we conclude that the 1-year period of limita-
tion set forth in § 29-3001(4) is not a jurisdictional require-
ment and instead is in the nature of a statute of limitations.
As noted above, the time limitation on filing a postconviction
action is set forth in § 29-3001(4) of the postconviction act
as follows:
      A one-year period of limitation shall apply to the filing
      of a verified motion for postconviction relief. The one-
      year limitation period shall run from the later of:
         (a) The date the judgment of conviction became final
      by the conclusion of a direct appeal or the expiration of
      the time for filing a direct appeal;
         (b) The date on which the factual predicate of the
      constitutional claim or claims alleged could have been
      discovered through the exercise of due diligence;
         (c) The date on which an impediment created by state
      action, in violation of the Constitution of the United
      States or the Constitution of Nebraska or any law of this
      state, is removed, if the prisoner was prevented from fil-
      ing a verified motion by such state action;
         (d) The date on which a constitutional claim asserted
      was initially recognized by the Supreme Court of the
      United States or the Nebraska Supreme Court, if the
      newly recognized right has been made applicable retro-
      actively to cases on postconviction collateral review; or
         (e) August 27, 2011.
   The language of § 29-3001(4) is like the language of
a “typical statute of limitations” in that it “specifies only
                              - 371 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
                       STATE v. CRAWFORD
                        Cite as 291 Neb. 362

that an action must be commenced within a specified time
period.” See In re Estate of Hockemeier, 280 Neb. 420, 424,
786 N.W.2d 680, 684 (2010). Unlike the language of the stat-
ute at issue in that case, § 29-3001(4) does not specify the
consequences of an untimely filing and it does not clearly
and expressly state that a postconviction action is barred if
not filed within the period of limitation. Finally, we note
that § 29-3001(4) explicitly labels the time requirement as a
“period of limitation.” These factors support our determination
that § 29-3001(4) does not impose a jurisdictional requirement
but instead is in the nature of a statute of limitations.
    For the sake of completeness, we note that the language
of § 29-3001(4) is similar to a federal statute, 28 U.S.C.
§ 2244(d)(1) (2012), which imposes a time limitation on the
filing of a habeas action under 28 U.S.C. § 2254 (2012) by a
person in state custody. In Day v. McDonough, 547 U.S. 198,
126 S. Ct. 1675, 164 L. Ed. 2d 376 (2006), the U.S. Supreme
Court determined that the time limitation set forth in 28 U.S.C.
§ 2244(d)(1) is not a jurisdictional requirement. Instead, the
McDonough Court characterized the 1-year limitation period
as a statute of limitations defense and stated that therefore,
“courts are under no obligation to raise the time bar sua
sponte.” 547 U.S. at 205. The Court stated that in this respect,
the limitations defense resembled other threshold barriers to
habeas relief such as exhaustion of state remedies, procedural
default, and nonretroactivity.
    We further note that our conclusion that the period of limi-
tation under § 29-3001(4) is not a jurisdictional requirement
is consistent with our recent discussion in State v. Ryan, 287
Neb. 938, 845 N.W.2d 287 (2014), cert. denied ___ U.S. ___,
135 S. Ct. 943, 190 L. Ed. 2d 840 (2015), in which we urged
careful use of the term “jurisdiction.” In Ryan, the district
court dismissed a motion for postconviction relief on the basis
that the prisoner’s “claims were not cognizable in postcon-
viction.” 287 Neb. at 940, 845 N.W.2d at 290. As an initial
matter in our analysis, we considered the parties’ dispute over
whether the court had dismissed the motion on “jurisdictional
                               - 372 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                        STATE v. CRAWFORD
                         Cite as 291 Neb. 362

grounds.” Id. at 941, 845 N.W.2d at 291. We noted that in
prior postconviction cases in which we stated that a court had
no jurisdiction to grant postconviction relief, “[o]ur language
. . . was imprecise” and we had “frequently used the term
‘jurisdiction’ too loosely.” Id. We stated that strictly speak-
ing, “jurisdiction” refers to a court’s adjudicatory authority
and that the term “jurisdictional” applies only to “‘“prescrip-
tions delineating the classes of cases (subject matter jurisdic-
tion) and the persons (personal jurisdiction)” implicating that
authority.’” Id. at 941-42, 845 N.W.2d at 291. In Ryan, we
further stated that the specific failing in that case was a failure
to show “an element of a claim for postconviction relief, not
a jurisdictional prerequisite.” 287 Neb. at 942, 845 N.W.2d at
291. Therefore, “the proper course” in such circumstance was
“to dismiss for failure to state a claim, not for lack of juris-
diction.” Id. See, also, Anderson v. Houston, 274 Neb. 916,
744 N.W.2d 410 (2008) (stating that habeas claim brought
in wrong county is issue of venue but not matter of jurisdic-
tion). In the present case, we apply the reasoning in Ryan and
conclude that while the failure to file a postconviction motion
within the period of limitation may deprive the prisoner of a
postconviction claim if the State raises the limitation set forth
in § 29-3001(4) as a defense, such failure does not deprive a
court of subject matter jurisdiction over the general class of
postconviction actions.
   Based on our conclusion that the period of limitation set
forth in § 29-3001(4) is not a jurisdictional requirement and
instead is in the nature of a statute of limitations, we conclude
that the State waived the statute of limitations when it failed
to raise it as an affirmative defense in the district court. The
court did not raise the issue sua sponte, and we therefore need
not determine whether a court may raise the issue sua sponte
when the State fails to do so. Cf. Day v. McDonough, 547
U.S. 198, 126 S. Ct. 1675, 164 L. Ed. 2d 376 (2006) (holding
that while court is not required to raise time limitation sua
sponte, it is not prohibited from doing so). Because the period
of limitation under § 29-3001(4) is in the nature of a statute
                               - 373 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                        STATE v. CRAWFORD
                         Cite as 291 Neb. 362

of limitations, the State cannot raise the issue for the first time
on appeal. See In re Estate of Hockemeier, 280 Neb. 420, 786
N.W.2d 680 (2010).
   We finally note that the State also argues that Crawford’s
motion should have been denied on the basis that Crawford
did not sign or verify his amended motion for postconviction
relief. The State cites § 29-3001(4), which requires a “verified
motion.” We note that the original pro se motion was signed
and verified by Crawford and that the State’s argument refers
only to the amended motion filed after counsel was appointed.
Because Crawford filed a verified motion, we find no merit to
this argument.
   Having rejected the State’s alternative arguments, we pro-
ceed to consider the merits of Crawford’s assignments of error
on appeal.

District Court Did Not Err When It
Denied Crawford’s Postconviction
Claims on Their Merits.
   Crawford claims that the district court erred when it denied
his postconviction claims on their merits. Crawford argues
that the district court should have granted him postconviction
relief based on two claims of ineffective assistance of counsel
and based on “plain error that permeates the record.” We con-
clude that the district court did not err when it determined that
Crawford’s claims were without merit.
   [6] The Nebraska Postconviction Act, Neb. Rev. Stat.
§ 29-3001 et seq. (Reissue 2008 & Cum. Supp. 2014), pro-
vides that postconviction relief is available to a prisoner
in custody under sentence who seeks to be released on the
ground that there was a denial or infringement of his consti-
tutional rights such that the judgment was void or voidable.
State v. Dragon, 287 Neb. 519, 843 N.W.2d 618 (2014). Thus,
in a motion for postconviction relief, the defendant must
allege facts which, if proved, constitute a denial or violation
of his or her rights under the U.S. or Nebraska Constitution,
                              - 374 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. CRAWFORD
                        Cite as 291 Neb. 362

causing the judgment against the defendant to be void or void-
able. Dragon, supra.
   [7,8] A court must grant an evidentiary hearing to resolve
the claims in a postconviction motion when the motion
contains factual allegations which, if proved, constitute an
infringement of the defendant’s rights under the Nebraska
or federal Constitution. Dragon, supra. If a postconviction
motion alleges only conclusions of fact or law, or if the records
and files in the case affirmatively show that the defendant is
entitled to no relief, the court is not required to grant an evi-
dentiary hearing. Id.
   [9,10] A proper ineffective assistance of counsel claim
alleges a violation of the fundamental constitutional right to a
fair trial. Id. To prevail on a claim of ineffective assistance of
counsel under Strickland v. Washington, 466 U.S. 668, 104 S.
Ct. 2052, 80 L. Ed. 2d 674 (1984), the defendant must show
that his or her counsel’s performance was deficient and that
this deficient performance actually prejudiced the defendant’s
defense. Dragon, supra. A court may address the two prongs
of this test, deficient performance and prejudice, in either
order. Id.
   Crawford asserts that his appellate counsel provided inef-
fective assistance in two respects: (1) failing to assign error
to trial counsel’s failure to move to withdraw Crawford’s plea
after Crawford learned he would not be eligible for drug court
and (2) failing to ensure that Crawford received substitute
counsel after appellate counsel withdrew during the pendency
of Crawford’s direct appeal. The district court addressed and
rejected each of these claims in its order denying postconvic-
tion relief.
   With regard to the claim relating to withdrawal of the plea,
the postconviction court stated that it was apparent on the
record that Crawford knew before entering his plea that there
was a possibility that he would not be admitted into drug
court and that Crawford confirmed to the trial court that he
understood admission into drug court was not part of the plea
agreement. The court further stated that the record showed
                              - 375 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
                       STATE v. CRAWFORD
                        Cite as 291 Neb. 362

Crawford was aware of the potential sentence if he was found
to be a habitual criminal. The court found that trial counsel
had obtained a favorable plea agreement for Crawford.
   [11] To show prejudice when the alleged ineffective assist­
ance relates to the entry of a plea, the defendant must show
that there is a reasonable probability that, but for coun-
sel’s errors, he or she would not have entered the plea and
would have insisted on going to trial. State v. Fester, 287
Neb. 40, 840 N.W.2d 543 (2013). The district court deter-
mined that trial counsel obtained a favorable plea agreement
for Crawford, and the court therefore effectively found that
Crawford had not shown that without counsel’s alleged inef-
fectiveness, he would not have accepted the plea and instead
would have insisted on going to trial. These determinations
are supported by the record, and we agree that Crawford
has not shown a reasonable probability that he would have
insisted on going to trial; instead, he generally argues that he
could have obtained a better plea deal if he had been allowed
to withdraw his plea and not that he would have insisted on
going to trial.
   Having reviewed the record, we note that Crawford’s argu-
ment regarding his plea is a variation on an argument that
was presented to and rejected by the Court of Appeals in
Crawford’s direct appeal. In his direct appeal, Crawford argued
that his plea bargain was illusory and that his plea was not
knowingly, voluntarily, and intelligently entered. The Court
of Appeals rejected this argument, noting, inter alia, that the
record showed Crawford was not misinformed about the plea
agreement, that he knew he might not get into drug court,
and that Crawford received significant benefits from the plea
agreement. Crawford’s argument in this postconviction action
is effectively a repositioning of this same claim, and we con-
clude that the district court did not err when it rejected the
claim in this postconviction action.
   With regard to appellate counsel’s withdrawal during the
pendency of the direct appeal, the postconviction court found
that Crawford “was not prejudiced in any way” by counsel’s
                              - 376 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. CRAWFORD
                        Cite as 291 Neb. 362

withdrawal, because counsel had completed all work nec-
essary for the appeal before withdrawing and, in fact, the
appeal was fully considered on the merits. The court noted
Crawford’s argument that he claimed he was prejudiced by
not being able to file a petition for further review. The
court found that although Crawford was informed of appel-
late counsel’s withdrawal prior to issuance of the Court of
Appeals’ decision, Crawford did not request appointment of
substitute counsel until after the time had passed to seek fur-
ther review.
   [12] We agree with the postconviction court that Crawford
has not shown prejudice from the failure of appellate counsel
to seek further review. We acknowledge that Crawford was
arguably without counsel at the time the Court of Appeals
filed its decision and that during the period, he might have
petitioned for further review. However, the U.S. Supreme
Court has held that the right to counsel does not extend to
discretionary appeals to a state’s highest court, Ross v. Moffitt,
417 U.S. 600, 94 S. Ct. 2437, 41 L. Ed. 2d 341 (1974), and
that the right to counsel is limited to the first appeal as of
right, Evitts v. Lucey, 469 U.S. 387, 105 S. Ct. 830, 83 L. Ed.
2d 821 (1985). Based on this precedent, we have held that
in Nebraska, a defendant does not have a constitutional right
to counsel beyond the conclusion of his or her direct appeal
and that therefore, he or she cannot be deprived of effective
assistance of counsel based on the failure of counsel to timely
file a petition for further review. See State v. Mata, 273 Neb.
474, 730 N.W.2d 396 (2007). See, also, State v. Taylor, 14
Neb. Ct. App. 849, 716 N.W.2d 771 (2006). We note that this
conclusion is consistent with Neb. Ct. R. App. P. § 2-102(G)
(rev. 2012), which provides in part that “[f]urther review
by the Supreme Court is not a matter of right, but of judi-
cial discretion.”
   In the present case, before withdrawing, Crawford’s appel-
late counsel had completed all work that was necessary in
connection with submitting Crawford’s first appeal as of
right to the Court of Appeals. Because there was no right to
                              - 377 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. CRAWFORD
                        Cite as 291 Neb. 362

counsel beyond the conclusion of the appeal to the Court of
Appeals, Crawford was not deprived of effective assistance of
counsel based on the failure of counsel to file a petition for
further review. We therefore conclude that the district court
did not err when it rejected this claim.
   Crawford finally argues that the district court should have
granted postconviction relief based on “plain error that perme-
ates the record.” We have rejected Crawford’s assertions of
error, and we find no other plain error. We therefore conclude
that the district court did not err when it denied postconvic-
tion relief.
                         CONCLUSION
   We conclude that the limitation periods for filing a postcon-
viction motion in § 29-3001(4) are in the nature of a statute
of limitations and are not jurisdictional. In this case, the State
waived the statute of limitations under § 29-3001(4) when it
failed to raise the defense in the district court. Having reviewed
Crawford’s assignments of error on appeal and finding them to
be without merit, we affirm the district court’s denial of his
motion for postconviction relief.
                                                        A ffirmed.
   Cassel, J., not participating.